     Case 2:14-cv-29045 Document 24 Filed 05/06/20 Page 1 of 1 PageID #: 105



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION

IN RE: ETHICON, INC.,
       PELVIC REPAIR SYSTEM                                         MDL NO. 2327
       PRODUCTS LIABILITY LITIGATION

THIS DOCUMENT RELATES TO

RENAE HUNTSINGER,

                      Plaintiff,

v.                                                   Civil Action No. 2:14-cv-29045

ETHICON, INC., and
JOHNSON & JOHNSON,

                      Defendants.

                         MEMORANDUM OPINION AND ORDER

       Plaintiff, Renae Huntsinger’s counsel filed this civil action on November 26, 2014 [ECF

No. 1]. On November 15, 2018, plaintiff’s counsel filed a Suggestion of Death noting the death

of plaintiff Renae Huntsinger on or about September 13, 2013. Because the plaintiff was

deceased prior to the time this case was filed, she cannot bring a lawsuit in her own name. “[A]

lawsuit filed in the name of a deceased individual is a nullity over which this Court has no

jurisdiction.” In re Engle Cases, No. 3:09-cv-1000-J-32JBT, 2013 WL 8115442, at *2 (M.D.

Fla. Jan. 22, 2013). Accordingly, the court ORDERS that this case is DISMISSED without

prejudice and STRICKEN from the docket of this court.

       The court DIRECTS the Clerk to file a copy of this Order and to send a copy of this

Order to counsel and any unrepresented party.

                                             ENTER: May 6, 2020
